Conviction for transporting intoxicating liquor; punishment, one year in the penitentiary.
There are two complaints, — one of the reception of testimony of the officers who followed appellant several blocks, overtook him, searched the car, and found ten gallons of whisky. We note that appellant took the witness stand in his own behalf and swore that the officers found the whisky in the car. This testimony in the record without objection renders of no avail appellant's complaint that the officers searched his car without warrant and without probable cause. As decisive we cite *Page 439 
Reusch v. State, 119 Tex.Crim. Rep., and the authorities therein cited. Both appellant and the officers testified to the driving of the car before it was searched. The other complaint was of the refusal of the court to charge on circumstantial evidence. The facts are such as to establish this as a case of direct testimony.
No error appearing, the judgment will be affirmed.
Affirmed.
                          ON REHEARING.